Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Ikeda (Pub. No.: US 2012/0205678).
Re claim 1, Ikeda, FIGS. 14B and 7B teaches a wiring structure comprising: 
a structure body including a pattern (101/153 of FIG. 14B or 101/223/231/233 of FIG. 7B, note that 223 is a semiconductor body); 
a first conductive layer ([111/left 103/left 105], ¶ [0061] or [211/left 203/left 205/223] of FIG. 7B, note that 203 of FIG. 7B is the same as 103 of FIG. 14B, and 203 is connected to the source electrode 227, therefore they are considered as source electrode) above the structure body; 
a first insulating layer (109/113 of FIG. 14B or 209/213 of FIG. 7B) above the first conductive layer, wherein the first insulating layer has a first opening (formed between 109/113 of FIG. 14B or 209/213 of FIG. 7B); and 
a second conductive layer (left 107, [0161]) in the first opening,
wherein the first conductive layer ([211/left 203/left 205/223] of FIG. 7B) has a shape crossing an edge of a pattern of the structure body and reflecting a step of the edge of the pattern of the structure body, 
the first opening of the first insulating layer overlaps the edge of the pattern of the structure body in a plan view, 
the second conductive layer (left 107) is connected to the first conductive layer [211/left 203/left 205/233], 
the structure body is an oxide semiconductor (101/223/231/233 of FIG. 7B, note that 223 is a semiconductor body), and 
the first conductive layer is a source electrode (left 203/227, ¶ [0179]) or a drain electrode of a transistor.
Re claim 2, Ikeda, FIG. 14A teaches the wiring structure according to claim 1, wherein the first conductive layer includes a first film (left 105) and a second film (left 103) below the first film, and a part of a surface of the first film on the second film side is exposed (on the side) from the second film.
Re claim 3, Ikeda, FIG. 14A teaches the wiring structure according to claim 2, wherein the first conductive layer further includes a third film (111) below the second film, and the second conductive layer (left 107) contacts the third film.
Re claim 4, Ikeda, FIG. 14A teaches the wiring structure according to claim 2, wherein a gap is arranged between the second film (right 103) and the second conductive layer (left 107).

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by KANAYA (Pub. No.: US 2018/0120658).
Re claim 1, KANAYA, FIGS. 5-6 teaches a wiring structure comprising: 
a structure body (12/23/SC, [0085]) including a pattern; 
a first conductive layer (RE/SC12, ¶ [0056]) above the structure body; 
a first insulating layer (15) above the first conductive layer, wherein the first insulating layer has a first opening; and 
a second conductive layer (PE) in the first opening, 
wherein 
the first conductive layer (RE/SC12) has a shape crossing an edge of a pattern of the structure body and reflecting a step of the edge of the pattern of the structure body, 
the first opening of the first insulating layer (15) overlaps the edge of the pattern of the structure body in a plan view, 
the second conductive layer (PE) is connected to the first conductive layer, 
the structure body is an oxide semiconductor (SC1), and 
the first conductive layer (note that pixel electrode is connected to the drain region, FIG. 13) is a source electrode or a drain electrode of a transistor.
Re claim 2, KANAYA, FIGS. 5-6 teaches the wiring structure according to claim 1, wherein the first conductive layer includes a first film (RE) and a second film (SC12, [0033]) below the first film, and a part of a surface of the first film on the second film side is exposed from the second film.
Re claim 4, KANAYA, FIGS. 5-6 teaches the wiring structure according to claim 2, wherein a gap is arranged between the second film (SC12) and the second conductive layer (CE).
Response to Arguments
Applicant's arguments with respect to claim 1-4 on the remarks filed on 01/26/2022 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894